DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Allowance
The indication of allowability set forth in the previous action is withdrawn and prosecution is reopened in view of the following new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 4-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over STOPPELMAN et al. (U.S Publication No. 2014/0066560, hereinafter STOPPELMANN). 
Regarding claim 1, STOPPELMANN teaches a thermoplastic composition comprising (A) 20-88% of a thermoplastic material including polyester (Abstract; [0014 and 0025]), (B) 10-60% fibrous fillers formed from glass fibers (Abstract; [0015 and 0016]), (C) 2-10 wt% LDS (laser direct structure) additive which includes copper chromite (Abstract; [0020, 0129-0130, and Tables 2 & 4]), and (A2) impact modifiers in the amount of up to 40% by weight which are epoxy-functionalized block copolymers [0025, 0033, 0040 and 0046]. The sum of (A)-(F) is 100% by weight. 
However, STOPPELMANN does not teach a preferred embodiment with all of the components within the claimed range. 
Given STOPPELMANN teaches the same components (i.e., polyester, glass fibers, LDS, and impact modifier (epoxy-functionalized block copolymers) which are within the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 
Regarding claim 2, STOPPELMANN teaches the thermoplastic material (A) includes polyester, in particular polyethylene terephthalate, polybutylene terephthalate , polyphenylene oxide  or a combination thereof [0025].
Regarding claims 4-6, STOPPELMANN teaches the thermoplastic composition comprises (B) fibrous fillers formed from glass fibers (Abstract), more particularly glass fibers with a circular cross section having a diameter in the range of 5-20 µm, preferably in the range of 6-17 µm [0101-0112]. The glass fibers can also be flat glass fibers [0111 and 0113]. The amount of glass fibers is 10-60 wt% (Abstract; [0015-0016 and 0101]. 
Regarding claims 7 and 8, STOPPELMANN teaches the thermoplastic composition comprises laser direct structure (LDS) additive (C) in the range of 3-8% by weight, preferably in the range of 3-6% by weight (Abstract; [0124]). In Tables 2 and 4, the amount of copper chromite is 3 wt% and 4 wt%. 
Regarding claim 9, STOPPELMAN teaches the thermoplastic composition comprising (D) 0-30% of particular filler and (E) 0-2% different additives. The fillers (D) include talc, mica, wollastonite, zinc oxide, and etc. [0131-0134]. The different additive (E) include adhesion promoters, halogen-containing flame retardants, stabilizers, lubricants, and etc. [0135]. The term “enhancer” is given its broadest reasonable interpretation, therefore, the examiner takes the position that the components listed as component (D) and (E) would provide desired enhancement properties to the thermoplastic composition of STOPPELMANN. 
Regarding claims 11 and 12, Given STOPPELMANN teaches the claimed components within the claimed ranges, the Examiner takes the position that the thermoplastic composition of STOPPELMANN would reasonably expect to have a nano molding technology bonding strength of at least about 20 MPa when bonded to a aluminum alloy and a plating index of at least about 0.25 as claimed. The courts have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765